  Case 16-32491         Doc 45     Filed 11/05/18 Entered 11/05/18 09:22:27              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-32491
         MIGUEL A TAVARES
         CLAUDIA TAVARES
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/11/2016.

         2) The plan was confirmed on 01/10/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-32491        Doc 45      Filed 11/05/18 Entered 11/05/18 09:22:27                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $9,765.61
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $9,765.61


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,949.49
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $438.08
    Other                                                                 $310.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,697.57

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN INFOSOURCE            Unsecured         830.00           NA              NA            0.00        0.00
AT&T SERVICES INC              Unsecured         935.00        935.91          935.91          15.48        0.00
BANK OF AMERICA CORPORATE CTR Unsecured          278.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE       Secured        9,000.00       9,609.00        9,000.00      3,316.79    1,057.12
CAPITAL ONE AUTO FINANCE       Unsecured      7,000.00       8,280.46        8,889.46        147.02         0.00
CITIZENS FINANCE               Unsecured      4,400.00         851.39          851.39           0.00        0.00
CITIZENS FINANCE               Secured        5,100.00       4,000.00            0.00           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         244.00           NA              NA            0.00        0.00
COMENITY BANK                  Unsecured         225.00           NA              NA            0.00        0.00
COMENITY CAPITAL BANK          Unsecured         515.00           NA              NA            0.00        0.00
Credit Collections Svc         Unsecured         210.00           NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         935.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          986.00        986.65          986.65          16.31        0.00
JPMORGAN CHASE BANK            Unsecured         900.00           NA              NA            0.00        0.00
Midland Funding                Unsecured      1,533.00            NA              NA            0.00        0.00
NICOR GAS                      Unsecured            NA         541.20          541.20           0.00        0.00
PAYDAY LOAN STORE              Unsecured      2,100.00       1,005.75        1,005.75          16.63        0.00
PLAIN GREEN LOANS              Unsecured         180.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         428.00        428.34          428.34           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         755.00        755.05          755.05           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         647.00        647.74          647.74           0.00        0.00
PREMIER BANK                   Unsecured         400.00           NA              NA            0.00        0.00
SPRINT NEXTEL                  Unsecured         300.00        578.93          578.93           0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured     29,000.00     30,152.00        30,152.00        498.69         0.00
Stellar Recovery Inc           Unsecured         694.00           NA              NA            0.00        0.00
TARGET CORP                    Unsecured         600.00           NA              NA            0.00        0.00
TCF NATIONAL BANK              Unsecured         600.00           NA              NA            0.00        0.00
TMobile                        Unsecured      1,917.00            NA              NA            0.00        0.00
TORRES CREDIT SVC              Unsecured         223.00           NA              NA            0.00        0.00
US BANK                        Unsecured      1,207.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-32491         Doc 45      Filed 11/05/18 Entered 11/05/18 09:22:27                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,000.00          $3,316.79         $1,057.12
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,000.00          $3,316.79         $1,057.12

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $45,772.42            $694.13              $0.00


Disbursements:

         Expenses of Administration                             $4,697.57
         Disbursements to Creditors                             $5,068.04

TOTAL DISBURSEMENTS :                                                                        $9,765.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
